 


109 HR 1319 IH: Border Economic Recovery Act for Health and the Environment
U.S. House of Representatives
2005-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1319 
IN THE HOUSE OF REPRESENTATIVES 
 
March 15, 2005 
Mr. Reyes introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Education and the Workforce, Agriculture, Financial Services, Transportation and Infrastructure, International Relations, and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To improve the health of residents of, and the environment in, the United States-Mexico border area. 
 
 
1.Short title and table of contents 
(a)Short titleThis Act may be cited as the Border Economic Recovery Act for Health and the Environment. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title and table of contents 
Sec. 2. Definitions 
Title I—Health recovery 
Sec. 101. United States-Mexico Border Health Commission Act 
Sec. 102. Funding for emergency health services furnished to undocumented aliens 
Sec. 103. Partnership for Change program to coordinate WIC and other food and nutrition assistance in colonias 
Sec. 104. Water and waste disposal program for colonias 
Sec. 105. Community resource centers for colonias 
Sec. 106. Border activities regarding tuberculosis 
Sec. 107. Health education training center program 
Sec. 108. Prevention of substance abuse; Border Center for Application of Prevention Technologies 
Sec. 109. Border cancer screenings; State cancer registries 
Sec. 110. Expansion of collaborative United States and Mexico border diabetes prevention and control project 
Sec. 111. Healthy Homes Initiative of HUD Office of Lead Hazard Control 
Sec. 112. Border program for reducing incidence of sexually transmitted diseases 
Title II—Environmental recovery 
Sec. 201. Materials Corridor Initiative 
Sec. 202. Southwest Center for Environmental Research and Policy 
Sec. 203. International Boundary and Water Commission border sanitation projects 
Sec. 204. International Boundary and Water Commission long-range strategic planning 
Sec. 205. North American Commission for Environmental Cooperation 
Sec. 206. Water conservation grants 
Sec. 207. International Consortium for the Environment 
Sec. 208. Border Economic Cooperation Commission 
Sec. 209. Environmental Protection Agency Border Environmental Infrastructure Fund   
2.DefinitionsFor purposes of this Act: 
(1)ColoniaThe term colonia means an community that has the following characteristics: 
(A)The community is identifiable as a single community. 
(B)The community is unincorporated. 
(C)The community is located in the United States-Mexico border area. 
(D)The community is subject on a widespread basis to any 2 or more of the following problems: 
(i)Inadequate water or sewer facilities. 
(ii)Inadequate roads and drainage. 
(iii)Substandard housing. 
(2)United States-Mexico border areaThe term United States-Mexico border area means the area located in the United States within 100 kilometers of the border between the United States and Mexico. 
IHealth recovery 
101.United States-Mexico Border Health Commission ActThe United States-Mexico Border Health Commission Act (Public Law 103–400) is amended by adding at the end the following: 
 
9.Authorization of appropriations 
(a)In generalThere are authorized to be appropriated to carry out this Act $8,000,0000 for fiscal year 2006, $10,000,000 for fiscal year 2007, $12,000,000 for fiscal year 2008, and such sums as may be necessary for each subsequent fiscal year. 
(b)AvailabilityAmounts appropriated pursuant to the authorization of appropriations under subsection (a) are authorized to remain available until expended.. 
102.Funding for emergency health services furnished to undocumented aliens 
(a)Requiring use of funds to assist hospitals and related providers of emergency health services to undocumented aliensSection 4723(c) of the Balanced Budget Act of 1997 (8 U.S.C. 1611 note) is amended to read as follows: 
 
(c)Use of funds 
(1)In generalFrom the allotments made under subsection (b), the Secretary shall pay to each State amounts described in a State plan, submitted to the Secretary, under which the amounts so allotted will be paid— 
(A)to hospitals and related providers of emergency health services to undocumented aliens that are located in the United States-Mexico border area (as defined in section 2 of the Border Economic Recovery Act for Health and the Environment); and 
(B)in a manner that takes into account— 
(i)each eligible hospital’s or related provider’s payments under the State plan approved under title XIX of the Social Security Act for emergency medical services described in section 1903(v)(2)(A) of such Act (42 U.S.C. 1396b(v)(2)(A)); or 
(ii)an appropriate alternative proxy for measuring the volume of emergency health services provided to undocumented aliens by eligible hospitals and related providers. 
(2)Definitions; special rulesFor purposes of this subsection: 
(A)The term hospital has the meaning given such term in section 1861(e) of the Social Security Act (42 U.S.C. 1395x(e)). 
(B)The term provider includes a physician, another health care professional, and an entity that furnishes emergency ambulance services. 
(C)A provider shall be considered to be related to a hospital to the extent that the provider furnishes emergency health services to an individual for whom the hospital also furnishes emergency health services. 
(D)Amounts paid under this subsection shall not duplicate payment made under title XIX of the Social Security Act for the provision of emergency medical services described in section 1903(v)(2)(A) of such Act.. 
(b)Extension of funding 
(1)In generalSection 4723(a) of such Act is amended to read as follows: 
 
(a)Total amount available for allotmentThere are available for allotments under this section, for each of the 5 consecutive fiscal years beginning with fiscal year 2006, $250,000,000 for payments to certain States under this section.. 
(2)Conforming amendmentSection 4723(b)(1) of such Act is amended by inserting and for each fiscal year described in subsection (a) after fiscal year 2001. 
103.Partnership for Change program to coordinate WIC and other food and nutrition assistance in coloniasSection 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786) is amended by adding at the end the following: 
 
(r) 
(1)Utilizing Partnerships for Change, which shall consist of a team comprised of Federal, State and university staff committed to helping improve nutrition, health and living conditions in the colonias, the Secretary shall provide for increased coordination of the provision of supplemental foods and nutrition education under the program, including other appropriate food and nutrition assistance provided under this Act and the Richard B. Russell National School Lunch Act, for individuals who reside in colonias located, in whole or in part, in the United States-Mexico border area. 
(2)For purposes of this subsection, the terms colonia and United States-Mexico border area shall have the meanings given such terms in section 2 of the Border Economic Recovery Act for Health and the Environment. 
(3)There are authorized to be appropriated to carry out this subsection $5,000,000 for fiscal year 2006 and for each of the succeeding 4 fiscal years.. 
104.Water and waste disposal program for coloniasSection 306C(e)(1) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926c(e)(1)) is amended in each of subparagraphs (A) and (B) by striking $30,000,000 and inserting $60,000,000. 
105.Community resource centers for colonias 
(a)AuthorityThe Secretary of Housing and Urban Development may make grants to colleges and universities selected under subsection (b) to provide community resource centers to serve colonias and their residents. 
(b)GrantsFor each of the States of Arizona, California, and New Mexico, the Secretary of Housing and Urban Development shall select one college or university located in such State to receive grants under this section. For the State of Texas, the Secretary shall select the Center for Housing and Urban Development of the College of Architecture at Texas A&M University and one other State university located in such State in the United States-Mexico border area to receive grants under this section. 
(c)Use of grant amountsGrant amounts provided under this section may only be used by the college or university receiving the grant to carry out a program to develop and operate multiple community resources centers in the State in which such college or university is located, which shall include— 
(1)costs of developing and operating such centers; 
(2)increasing the capacity of the college or university to develop such centers; and 
(3)in the case of amounts received by the Center for Housing and Urban Development referred to in subsection (b), carrying out any agreement entered into under subsection (e). 
(d)Community resource CentersEach community resource center established or operated using grant amounts made available under this section shall be located within a colonia and shall provide residents of the colonia with access to public and private resources and services appropriate for self- and community development, such as resources relating to health care, employment training and assistance, human services, and youth and elderly programs. 
(e)Model programThe Secretary shall attempt to enter into an agreement with the Center for Housing and Urban Development referred to in subsection (b) that provides for such Center— 
(1)to assist other colleges and universities receiving grants under this section to carry out programs to develop and operate community resource centers that are similar to the Colonias Program carried out by such Center; and 
(2)to assist the Secretary in carrying out the grant program under this section, including by establishing criteria for selecting colleges and universities to receive such grants. 
(f)Authorization of appropriationsThere is authorized to be appropriated for grants under this section $25,000,000 for each of fiscal years 2006, 2007, 2008, 2009, 2010, and 2011. 
106.Border activities regarding tuberculosisSection 317E(g)(1) of the Public Health Service Act (42 U.S.C. 247b–6(g)(1)) is amended by adding at the end the following subparagraph: 
 
(C)United States-Mexico border areaOf the amounts appropriated under subparagraph (A) for a fiscal year, the Secretary shall reserve not less than $25,000,000 for grants under subsection (a) for the prevention, control, and elimination of tuberculosis in the United States-Mexico border area (as such term is defined in section 2 of the Border Economic Recovery Act for Health and the Environment).. 
107.Health education training center programSection 757 of the Public Health Service Act (42 U.S.C. 294g) is amended— 
(1)in subsection (a)— 
(A)by striking and after 1998,; and 
(B)by inserting before the period the following: , $68,996,000 for fiscal year 2006, and such sums as may be necessary for each of the fiscal years 2007 through 2010; and 
(2)in subsection (b)(1)(B), by striking not less and all that follows through 752, and inserting the following: not less than $8,800,000 for awards of grants and contracts under section 752,. 
108.Prevention of substance abuse; Border Center for Application of Prevention TechnologiesFor the purpose of carrying out the program operated by the Center for Substance Abuse Prevention, Substance Abuse and Mental Health Services Administration, and known as the Border Center for the Application of Prevention Technologies (relating to an initiative for youth substance-abuse prevention in the United States-Mexico border area), there are authorized to be appropriated $1,500,000 for fiscal year 2006, and such sums as may be necessary for each of the fiscal years 2007 through 2010. Such authorization is in addition to other authorizations of appropriations that are available for such purpose. 
109.Border cancer screenings; State cancer registries 
(a)In generalThe Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention, may make awards of grants and cooperative agreements to public and nonprofit private entities— 
(1)to conduct screenings for cancer in the United States-Mexico border area; and 
(2)with respect to cases of cancer diagnosed pursuant to paragraph (1), to report relevant information to the appropriate State cancer registry under section 399B of the Public Health Service Act. 
(b)Authorization of appropriationsFor the purpose of carrying out subsection (a), there are authorized to be appropriated $5,000,000 for fiscal year 2006, and such sums as may be necessary for each of the fiscal years 2007 through 2010. Such authorization is in addition to other authorizations of appropriations that are available for such purpose. 
110.Expansion of collaborative United States and Mexico border diabetes prevention and control project 
(a)In generalThe Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention, may make awards of grants and cooperative agreements to the Pan-American Health Organization for the purpose of expanding the study that is designated by such Centers as the Collaborative U.S.-Mexico Border Diabetes Prevention and Control Project and is being carried out in order to— 
(1)determine the prevalence of diabetes in the United States-Mexico border area; and 
(2)develop binational prevention and control programs regarding diabetes. 
(b)Authorization of appropriationsFor the purpose of carrying out subsection (a), there are authorized to be appropriated $1,000,000 for fiscal year 2006, and such sums as may be necessary for each of the fiscal years 2007 through 2009. Such authorization is in addition to other authorizations of appropriations that are available for such purpose. 
111.Healthy Homes Initiative of HUD Office of Lead Hazard ControlFor carrying out the Healthy Homes Initiative of the Department of Housing and Urban Development pursuant to sections 501 and 502 of the Housing and Urban Development Act of 1970 (12 U.S.C. 1701z–1, 1701z–2), which shall include research, studies, testing, and demonstration efforts, including education and outreach concerning lead-based paint poisoning and other housing-related environmental diseases and hazards, there is authorized to be appropriated $20,000,000 for fiscal year 2006. Of any amount appropriated under this section, $10,000,000 shall be used only for carrying out activities under the Healthy Homes Initiative within the United States-Mexico border area. 
112.Border program for reducing incidence of sexually transmitted diseases 
(a)In generalThe Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention, may make awards of grants and cooperative agreements to the U.S.-Mexico Border Health Association for the purpose of supporting community-based programs to reduce the incidence of sexually transmitted diseases, including infection with the human immunodeficiency virus, in the United States-Mexico border area. 
(b)Authorization of appropriationsFor the purpose of carrying out subsection (a), there are authorized to be appropriated $10,000,000 for fiscal year 2006, and such sums as may be necessary for each of the fiscal years 2007 through 2009. Such authorization is in addition to other authorizations of appropriations that are available for such purpose. 
IIEnvironmental recovery 
201.Materials Corridor InitiativeThere are authorized to be appropriated to the Secretary of Energy for carrying out the Materials Corridor Partnership Initiative through the Materials Corridor Council, headquartered at the University of Texas at El Paso— 
(1)$7,000,000 for fiscal year 2006; 
(2)$9,000,000 for fiscal year 2007; 
(3)$10,000,000 for fiscal year 2008; and 
(4)$12,000,000 for fiscal year 2009. 
202.Southwest Center for Environmental Research and PolicyIn addition to other sums available to the Southwest Center for Environmental Research and Policy there is authorized to be appropriated to the Administrator of the Environmental Protection Agency for each of the five fiscal years commencing after the enactment of this Act not more than $10,000,000. 
203.International Boundary and Water Commission border sanitation projectsIn addition to other sums available to the United States section of the International Boundary and Water Commission, United States and Mexico, there is authorized to be appropriated to the Secretary of State for fiscal year 2006 $60,000,000 to be used for the design, construction, operation, and maintenance of environmental infrastructure projects in the United States-Mexico border area. Such projects shall be carried out by the Commission in cooperation with the Border Environmental Cooperation Commission and the North American Development Bank. 
204.International Boundary and Water Commission long-range strategic planning 
(a)In generalThe Secretary of State, acting through the United States section of the International Boundary and Water Commission, in coordination with local governments, shall prepare an international, long-range strategic plan for water supply use and distribution in the United States-Mexico border area. 
(b)Contents of planThe plan shall identify water quantity and quality issues of highest importance in the United States-Mexico border area and shall be conducted on a sub-basin level. 
(c)Objectives in development of planIn developing the plan, the Secretary shall promote the sharing of information and ideas among water management entities and seek collaboration with affected Federal, State, local, tribal, and private entities in the United States and Mexico. The plan shall provide for accomplishment of its objectives in a manner that promotes sustainable development and protects and preserves water resources. 
(d)ReportNot later than September 30, 2007, the Secretary shall transmit the plan to Congress and to other appropriate authorities in the United States and Mexico. 
(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000 for fiscal year 2006. 
205.North American Commission for Environmental CooperationThere is authorized to be appropriated $300,000 for fiscal year 2006 for the United States contribution to the Commission for Environmental Cooperation established under the North American Agreement on Environmental Cooperation Between the Government of the United States of America, the Government of Canada, and the Government of the United Mexican States, of 1993. 
206.Water conservation grants 
(a)Grants authorizedThe Administrator of the Environmental Protection Agency may make grants to counties and municipalities located in the United States-Mexico border area for projects to develop innovative programs to conserve water. 
(b)Cost shareThe Federal share of the cost of any project carried out with a grant under this section shall not exceed 50 percent. 
(c)Authorization of appropriationsFor grants under this section there is authorized to be appropriated to the Administrator $5,000,000 for each of fiscal years 2006, 2007, 2008, 2009, and 2010. 
207.International Consortium for the EnvironmentIn addition to other sums available to the International Consortium for the Environment established at Brooks Air Force Base there is authorized to be appropriated to the Secretary of Defense for fiscal years commencing after the enactment of this Act not more than $5,000,000 to be used to expand the membership of, and the scope of the work done by, such Consortium. The funding provided under this section shall be used— 
(1)to expand the membership of the Consortium to include the Pan American Health Organization, colleges and universities in the United States-Mexico border area, the Border Health Association, and the Border Health Commission, and 
(2)to develop pilot projects to address environmental and health concerns in the United States-Mexico border area. 
208.Border Economic Cooperation CommissionThere is authorized to be appropriated to the Administrator of the Environmental Protection Agency $4,000,000 for fiscal year 2006 to be used for making grants to the Border Environmental Cooperation Commission for the planning, design, and construction of environmental infrastructure projects in the United States-Mexico border area. Projects eligible for such grants shall include water, wastewater treatment, solid waste sewage disposal, air quality improvement, pollution cleanup, and mass transit projects. 
209.Environmental Protection Agency Border Environmental Infrastructure FundThere is authorized to be appropriated to the Administrator of the Environmental Protection Agency $150,000,000 for fiscal year 2006 to be used for making grants to communities for the planning, design, and construction of high-priority environmental infrastructure projects, including wastewater projects, in the United States-Mexico border area. Such projects shall be carried out in cooperation with the Border Environmental Cooperation Commission and the North American Development Bank through its Border Environmental Infrastructure Fund. 
 
